Citation Nr: 1112642	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  04-12 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter (M.R.)


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from June 1960 to August 1966.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2010, the Veteran and his daughter (M.R.) testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran indicated that he had filed a claim for service connection for ischemic heart disease a few months prior to the hearing.  There is no indication from the record, however, that a formal claim has been received or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction of the matter and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal (see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In this case, the record does not reflect that the Veteran was provided incomplete VCAA notice regarding his claim for SMC based on the need for regular aid and attendance and/or based on housebound status.  While a December 5, 2006 RO notice to the Veteran of the denial of SMC based on the need for regular aid and attendance and/or based on housebound status contained some VCAA information, complete notice regarding VA's duty to notify and the duty to assist was not provided.  Hence, on remand, the Veteran should be furnished with VCAA notice regarding this claim.  

The Board also points out that the August 2008 statement of the case (SOC) references pertinent evidence that is not in the claims file.  Specifically, the SOC references VA treatment records from the Orlando VA Outpatient Clinic dated from March 5, 2004 to August 14, 2008, but the claims file only contains records dated through May 25, 2005.  The SOC also references the report of an aid and attendance examination from the Orlando VA Outpatient Clinic received on September 29, 2006; however, this report is not in the claims file.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain and associate with the claims file any records of treatment for the Veteran at a VA facility -specifically to include records from the Orlando VA outpatient Clinic dated through August 14, 2008 and the report of the aid and attendance examination from the Orlando VA Outpatient Clinic received on September 29, 2006, as well as any later dated medical information concerning the Veteran health status.

The August 2008 SOC also references a report of an aid and attendance examination report from Dr. Lee received on May 27, 2008.  The claims file includes a report from Dr. Lee, a private physician, dated on June, 6, 2005 and received by the RO later that month, but does not include a report dated or received in May 2008.  Hence, on remand, the RO should assist the Veteran in obtaining another copy of that report.

The Board notes that SMC is payable to individuals who are so helpless as a result of service-connected disability that they are in need of the regular aid and attendance of another person. 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b)(3) (2010).

In this case, the Veteran filed a claim for SMC in June 2005.  Since then, VA records show service connection has been in effect for left knee arthroplasty (60 percent), anxiety reaction (50 percent), amputation of the right foot (40 percent), and low back pain with muscle spasms (10 percent).  The combined schedular evaluation for his service-connected disabilities is 90 percent.  He is also in receipt of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities and SMC under 38 US.C.A. § 1114(k) based on the anatomical loss of one foot.  

Although the August 2008 SOC references additional evidence, as noted above, only Dr. Lee's June 2005 aid and attendance examination report is of record.  This report provides insufficient details regarding the Veteran's need for regular aid and attendance and does not attempt to distinguish between the Veteran's service-connected disabilities and his nonservice-connected disabilities.  In this regard, the Board notes that during the December 2010 Board hearing, the Veteran indicated that many of his problems associated with the activities of daily living were due to his left hand disability, a nonservice-connected disability.  Moreover, the Veteran and his daughter's testimony indicates that the Veteran's functional limitations are now more severe than noted in Dr. Lee's June 2005 report.  The claims folder reflects that in March 2010 the Veteran was denied service connection for a left hand disability by the Board and during his December 2010 travel board hearing, the Veteran stated that he had appealed that decision to United States Court of Appeals for Veterans Claims.

In view of the foregoing, the Board finds that the Veteran should be provided a comprehensive rating examination to determine whether he is entitled to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound due solely to his service-connected disabilities.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the Veteran a VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim for SMC based on the need for regular aid and attendance and/or based on housebound status.  

2.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA who treated him for any of his service-connected disabilities.  Of particular interest are those records referenced in the August 2008 SOC, but not associated with the claims file - VA treatment records from the Orlando VA Outpatient Clinic dated May 25, 2005 to August 14, 2008, an aid and attendance examination report from the Orlando VA Outpatient Clinic received on September 29, 2006, and an aid and attendance examination report from Dr. Lee received on May 27, 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA aid and attendance or housebound examination.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

The examination must be conducted following the protocol in VA's Aid and Attendance or Housebound Examination Worksheet (revised on May 25, 2010).  The examination must respond to the instructions contained therein.  

The examiner should provide an opinion as to whether, considering only his service-connected disabilities of the low back, lower extremities, and his psychiatric disability, the Veteran is unable to perform any self-care skills (such as feeding, dressing, bathing, grooming, and toileting) or requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After ensuring that the development is complete, re-adjudicate the claim on appeal.  If not fully granted, issue a supplemental SOC (SSOC) before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



